ACCEPTED
                                                                         01-14-00820-CV
                                                               FIRST COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                                                    2/19/2015 5:15:07 PM
                                                                     CHRISTOPHER PRINE
                                                                                  CLERK
                      No. 01-14-00820-CV
_____________________________________________________________
                                                       FILED IN
                 IN THE COURT OF APPEALS        1st COURT OF APPEALS
              FOR THE FIRST DISTRICT OF TEXAS       HOUSTON, TEXAS
                                                2/19/2015 5:15:07 PM
_____________________________________________________________
                                                  CHRISTOPHER A. PRINE
                                                        Clerk
      IN RE GALVESTON COUNTY JUDGE MARK HENRY,
    GALVESTON COUNTY COMMISSIONER RYAN DENNARD,
      GALVESTON COUNTY COMMISSIONER JOE GIUSTI,
   GALVESTON COUNTY COMMISSIONER STEPHEN HOLMES,
   AND GALVESTON COUNTY COMMISSIONER KEN CLARK,
           IN THEIR OFFICIAL CAPACITIES AS THE
    GALVESTON COUNTY COMMISSIONERS COURT, Relators.

_____________________________________________________________

         Original Proceeding on Petition for Writ of Mandamus
_____________________________________________________________

         RELATORS’ MOTION FOR REHEARING AND
                EN BANC RECONSIDERATION
_____________________________________________________________

                             James P. Allison
                             SBN: 01090000
                             J. Eric Magee
                             SBN: 24007585
                             Phillip Ledbetter
                             SBN: 24041316
                             ALLISON BASS, & MAGEE, L.L.P.
                             A.O. Watson House
                             402 W. 12th Street
                             Austin, Texas 78701
                             (512) 482-0701 telephone
                             (512) 480-0902 facsimile
                             Attorneys for Appellants
                    IDENTITY OF PARTIES & COUNSEL

       Relators certify that the following is a complete list of the parties, the

attorneys, and any other person who has any interest in the outcome of this lawsuit:

Relators:
                                             Respondent:
Galveston County Commissioners
Court:                                       Honorable Lonnie Cox
       Judge, Mark Henry                     56th Judicial District Court
       Commissioner Ryan Dennard,            600 59th, Suite 3302
       Commissioner Joe Giusti,              Galveston, TX 77551
       Commissioner Stephen Holmes,
       Commissioner Ken Clark,
       in their official capacities.

Counsel for Relators:                        Counsel for Respondent:

James P. Allison                             Mark W. Stevens
SBN: 01090000                                Attorney at Law
J. Eric Magee                                SBN: 19184300
SBN: 24007585                                P.O. Box 8118
Phillip Ledbetter                            Galveston, TX 77553
SBN: 24041316                                (409) 765-6306 telephone
ALLISON, BASS & MAGEE, LLP                   (409) 765-6469 facsimile
A.O. Watson House                            markwandstev@sbcglobal.net
402 W. 12th Street
Austin, Texas 78701
(512) 482-0701 telephone
(512) 480-0902 facsimile
                         No. 01-14-00820-CV
   _____________________________________________________________

                    IN THE COURT OF APPEALS
                 FOR THE FIRST DISTRICT OF TEXAS
   _____________________________________________________________

          IN RE GALVESTON COUNTY JUDGE MARK HENRY,
       GALVESTON COUNTY COMMISSIONER RYAN DENNARD,
         GALVESTON COUNTY COMMISSIONER JOE GIUSTI,
      GALVESTON COUNTY COMMISSIONER STEPHEN HOLMES,
       AND GALVESTON COUNTY COMMISSIONER KEN CLARK,
               IN THEIR OFFICIAL CAPACITIES AS THE
     GALVESTON COUNTY COMMISSIONERS COURT, RELATORS.
   _____________________________________________________________

            Original Proceeding on Petition for Writ of Mandamus
   _____________________________________________________________

            RELATORS’ MOTION FOR REHEARING AND
                   EN BANC RECONSIDERATION
   _____________________________________________________________


      COME      NOW,     Relators   Galveston    County    Judge   Mark   Henry,

Commissioner Ryan Dennard, Commissioner Joe Giusti, Commissioner Stephen

Holmes, and Commissioner Ken Clark, in their official capacities as the Galveston

County Commissioners Court, and file this, their Motion for Rehearing and En

Banc Reconsideration pursuant to Texas Rules of Appellate Procedure 49 and 52.

In support thereof, Appellants would show the court as follows:

                                     I.
                               INTRODUCTION

      Relators are the duly elected officials comprising the Galveston County
                                                                          Page -2-
Commissioners Court (“Relators” or “Commissioners Court”). The Honorable

Lonnie Cox, presiding judge of the 56th Judicial District Court of Galveston

County and Administrative Judge of the Galveston County District Courts is the

Respondent (“Respondent”).

        On September 24, 2014, Respondent entered an ex parte order (the “Order”)

sua sponte without any notice or hearing.                         There was no underlying legal

proceeding or lawsuit. The Order purports to nullify the actions of the Galveston

County Commissioners Court terminating the employment of an individual from

the position of Director of Galveston County’s Justice Administration Department.

The Respondent’s Order further purports to order the Relators to cease and desist

the process of “attempting to hire” a new Director of Galveston County’s Justice

Administration Department.

        On October 7, 2014, 1 the Relators initiated this original proceeding,

petitioning for a writ of mandamus directing the Respondent to vacate his Order

because the Respondent lacked jurisdiction to exercise a district court’s inherent or

supervisory authority under the Texas Constitution and; therefore, the Order is

void. The Relators concurrently filed an Emergency Motion for Stay Pending

Review of their Petition for Writ of Mandamus. The next day, the Honorable


1
  Relators originally filed their Petition for Writ of Mandamus and Emergency Motion on October 7, 2014. Pursuant
to the application rules governing the assignment of cases between the Houston Courts of Appeals, the Petition and
Motion were electronically filed with the Clerk of the14th Court of Appeals. The matter was assigned a cause
number and returned on October 8th be re-filed on with the 1st Court of Appeals.
                                                                                                        Page -3-
Justice Terry Jennings entered an order requesting a response to the Relators’

petition for mandamus from the Respondent and authorizing the Relators to file a

reply.

         Approximately four months later, on February 4, 2015, a three-Justice panel

of this Court consisting of the Honorable Justices Terry Jennings, Laura Carter

Higley, and Rebeca A. Huddle issued a memorandum opinion denying the

Relators’ Petition for Writ of Mandamus (“Petition”) and dismissing motions for

interim relief filed by both parties as moot. The memorandum opinion did not

explain the basic reason(s) for the panel’s decision.

         The three-Justice panel erred in issuing this decision, in that Texas

jurisprudential precedent holds that the Respondent could not exercise the inherent

or supervisory authority of a district court under the Texas Constitution without

initiating a lawsuit, and could not enter the Order without affording the Relators

due process of law.         Further, the three-Justice panel erred in issuing a

memorandum opinion. These errors require review and reversal by the full Court

of Appeals. Therefore, Respondents timely file this motion for rehearing; and

further, respectfully requests that a majority of this Court en banc grant this motion

for reconsideration and that the case be submitted to the Court for en banc review

and disposition.

                                       II.
                               ISSUES PRESENTED
                                                                              Page -4-
Issue 1:    The Court’s three-Justice panel erroneously denied the Relators’
            Petition for Writ of Mandamus.

Issue 2:    The Court’s three-Justice panel erroneously issued a memorandum
            opinion.

                                     III.
                                  ARGUMENT

1.    The Court’s three-Justice panel erroneously denied the Relators’
      Petition for Writ of Mandamus

      A.    Ex Parte Order was not a valid exercise of the district court’s
            supervisory authority over the Commissioners Court.

      The Texas Constitution provides that “[t]he District Court shall have

appellate jurisdiction and general supervisory control over the County

Commissioners Court, with such exceptions and under such regulations as may be

prescribed by law.” Tex. Const. art. V, § 8; see also Tex. Gov't Code § 24.020

(“The district court has appellate jurisdiction and general supervisory control over

the commissioners court, with the exceptions and regulations prescribed by law.”).

The scope of the district court’s supervisory jurisdiction has been defined by case

law. In re El Paso County Com'rs Court, 281 S.W.3d 16, 24 (Tex. App. – El Paso

2005, not pet.); Ector County v. Stringer, 843 S.W.2d 477, 478 (Tex. 1992).       A

district court's constitutional supervisory control over a commissioners court’s

judgment can generally only be invoked when the commissioners court acts

beyond its jurisdiction or clearly abuses the discretion conferred upon the

                                                                            Page -5-
commissioners court by law. Commissioners Court of Titus County v. Agan, 940
S.W.2d 77, 80 (Tex. 1997); Ector County, 843 S.W.2d at 479; In re El Paso

County Com'rs Court, 281 S.W.3d at 24.

      The Texas rules of law generally require that a lawsuit be filed in the district

court in order to invoke the district court’s supervisory control over the

commissioners court. See, e.g., Scott v. Graham, 156 Tex. 97, 292 S.W.2d 324,

328 (1956)(holding that a direct equitable proceeding filed in the district court

comes within the power granted by Tex. Const. art. V, § 8 and the predecessor of

Section 24.020); In re In re El Paso County Com'rs Court, 281 S.W.3d at 27;

Hooten, 863 S.W.2d at 528 n. 7 (noting that a formal action or suit must be filed in

order for district court to exercise its supervisory control over the commissioners

court); Atl. Richfield Co. v. Liberty-Danville Fresh Water Supply Dist. No. One of

Gregg County, 506 S.W.2d 931, 934 (Tex. Civ. App.—Tyler 1974, writ ref'd

n.r.e.)(holding that a plenary suit is required to invoke the district court's

supervisory control over the commissioners court); J. R. Phillips Inv. Co. v. Rd.

Dist. No. 18 of Limestone County, 172 S.W.2d 707, 712 (Tex. Civ. App.—Waco

1943, writ ref'd)(holding that the supervisory control of the district court may be

exercised through its equitable jurisdiction); Harris County v. Bassett, 139 S.W.2d
180, 182 (Tex. Civ. App.—Galveston 1940, writ ref'd)(one aggrieved by an order

of a county commissioners court may have the order reviewed by bringing a direct

                                                                              Page -6-
proceeding in the district court for that purpose); Bird v. Alexander, 288 S.W. 606,

608 (Tex. Civ. App.—Dallas 1926, no writ)(stating that it is the settled law of this

state that the district court's supervisory control may be exercised through the

equitable jurisdiction of the district courts); Tex. Atty. Gen. Op. JM–708 (1987)

(concluding that a district court may exercise “general supervisory control” over

the actions of a commissioners court only when a lawsuit is brought in district

court seeking review of the commissioners court's actions). As such, the El Paso

Court of Appeals has held that a district court cannot invoke its own jurisdiction to

exercise supervisory control over the commissioners court under Article V, Section

8 of the Texas Constitution or Section 24.020 of the Texas Government Code. In

re El Paso County Com'rs Court, 281 S.W.3d at 26.

      The sole exception where a district court may invoke the its supervisory

control over the commissioners court without filing a lawsuit was identified by the

Texas Supreme Court in Mays v. Fifth Court of Appeals, 755 S.W.2d 78 (Tex.

1988). The Court in Mays held that “[t]he performance of a clear statutory duty

which is ministerial and nondiscretionary may be directed by the District Court

without notice and hearing in the absence of a statutory requirement to the

contrary.” Mays v. Fifth Court of Appeals, 755 S.W.2d at 79. The facts and

holding in Mays are not applicable to the Respondent’s ex parte Order. In Mays,

the district judges were authorized by the legislature to set their court reporters'

                                                                             Page -7-
salary raises as long as they did not exceed ten percent. The judges ordered a raise

of five percent, and the commissioners refused to comply to the letter of the orders.

The Supreme Court concluded that the legislative grant of authority to the district

judges and the subsequent judicial order imposed a statutory duty not subject to

any residual discretion on the commissioners. See id. The facts in Mays establish

that its holding applies only to a narrow set of circumstances where a party

intentionally violates a clear statutory mandate, thereby negating any question

whether the action was an abuse of discretion. See Matter of El Paso Cnty.

Courthouse, 765 S.W.2d 876, 878 (Tex. App.—El Paso 1989, no writ) (“This type

of judicial intervention (Mays) or review (Vondy) necessitates that the statutory

obligation be free of any discretion accorded the commissioners. The two

examples clearly bracket the scope of judicial action in such a situation…The

specificity and degree of judicial intervention in the commissioners' court function

was consequently tailored in each case to coincide with, but not exceed, that aspect

of the duty which was non-discretionary”). Such was not the case here.

      The underlying issue which the Respondent’s ex parte Order presumes to

have resolved is whether the Director of Galveston County Justice Administration

Department was a County employee subject to supervision and control of the

Galveston County Commissioners Court or whether the Director was court

personnel subject to the appointment and termination by a Galveston County or

                                                                             Page -8-
District Court Judge. The parties’ briefs and motions in this original proceeding

make clear that this is a disputed issue of fact and law. The Relators took action

within their authority, to terminate the employment of a County employee and to

fill the subsequent vacancy. In response, the Respondent: (1) initially participated

in the process for selecting a replacement; (2) later terminated his participation in

that process; (3) solicited the Administrative Director for the State Office of Court

Administration to request that the attorney general issue an opinion regarding the

authority of Commissioners Court to appoint and terminate the Director of the

County’s Justice Administration Department (i.e., Request No. 1222-GA); and (4)

shortly after that request was made, issued the Order without filing a lawsuit or

providing the Relators with any notice or due process. The Respondent’s

claims asserting that the Commissioners Court lack authority to terminate the

Director depend solely on his own self-serving factual claims and legal theories,

both of which were obviously disputed by the Relators before the entry of the

Order and the initiation of this original proceeding. Accordingly, the Supreme

Court’s holding in Mays provides that the Respondent was required to file a

lawsuit in a district court to invoke the district court’s supervisory jurisdiction over

the commissioners court. Therefore, the Respondent’s ex parte Order was issued

without jurisdiction, and it was error for the three-Justice panel of this Court to

deny the Relators’ petition for mandamus relief.

                                                                                Page -9-
      B.     Ex Parte Order was not a valid exercise of the district court’s
             inherent authority.

    The Respondent’s ex parte Order includes claims that the County Judge’s

termination of Director of the County’s Justice Administration Department and the

Commissioners Court’s proposed selection of a replacement “violates the

separation of powers doctrine and infringes on the court’s inherent powers.” The

inherent powers of a court are those which it may call upon to aid in the exercise of

its jurisdiction, in the administration of justice, and in the preservation of its

independence and integrity.” Eichelberger v. Eichelberger, 582 S.W.2d 395, 398

(Tex. 1979). Texas Courts have recognized that the judicial branch possesses

inherent power to require the legislative and executive branches to provide

essential staffing and facilities for it to properly perform its judicial functions. See

In re El Paso County Com’rs Court, 281 S.W.3d at 27; Dist. Judges of 188th

Judicial Dist. V. County Judge Gregg County, Tex., 657 S.W.2d 908, 909 (Tex.

App.—Texarkana 1983, writ ref’d n.r.e.); Vondy v. Commissioners Court of

Uvalde County, 620 S.W.2d 104 (Tex. 1981); Commissioners Court of Lubbock

County v. Martin, 471 S.W.2d 100, 110 (Tex. Civ. App.—Amarillo 1971, writ

ref’d n.r.e.). However, the inherent power to require such staffing is not unlimited.

In re El Paso County Com’rs Court, 281 S.W.3d at 27; Dist. Judges of 188th

Judicial Dist., 657 S.W.2d at 909.       It does not excuse judicial officers from

establishing the necessity of staffing or from seeking approval for the appointment
                                                                               Page -10-
of specific staffing positions in accordance with applicable statutes. See Dist.

Judges of 188th Judicial Dist., 657 S.W.2d 908(where judges failed to establish the

required essentiality, there was no basis for exercise of judges’ inherent power to

compel county judge and commissioners’ court to fund increased salaries for court

personnel and to implement a court administration system for the county). Nor

does such power excuse a judicial officer’s failure to afford the legislative and

executive branches with due process of law.

   When the judiciary seeks to use its inherent power to overcome the legislative

prerogative, it must be held to a high standard and must assume the burden of

showing that the action to be compelled is essential for the holding of court, the

efficient administration of justice, or the performance of its constitutional and

statutory duties. In re In re El Paso County Com’rs Court, 281 S.W.3d at 28

(emphasis added).    The court generally must afford procedural due process

including notice and hearing. See Matter of El Paso County Courthouse, 765
S.W.2d at 882. A court’s own administrative findings cannot be enforced unless

those findings are established by a fact finding process that shows the court acted

fairly and without bias. Dist. Judges of 188th Judicial Dist., 657 S.W.2d at 910.

The court also must meet a high burden of proof. See In re In re El Paso County

Com’rs Court, 281 S.W.3d at 28; Dist. Judges of 188th Judicial Dist., 657 S.W.2d

at 910(where the commissioners court has statutory authority and discretion, then,

                                                                          Page -11-
it is the county’s actions which have a presumption of validity, and they are subject

to being abrogated only upon a showing of essentiality) (emphasis added). In the

absence of a procedurally established basis for an ex parte order, it is

unenforceable, i.e., void. Id.; Matter of El Paso County Courthouse, 765 S.W.2d
876.   The Respondent’s Order does not contain any allegation or claims that the

Galveston County Commissioners Court has failed to fulfill its responsibility to

provide administrative support to the judiciary. It is undisputed that there were

statutory procedures available for the Respondent and other Galveston County

judges to seek the appointment of court coordinators and support staff.          The

Respondent makes no claim that the County has refused to approve any judge’s

application to hire a staff position that he or she claimed was needed to properly

perform any court’s judicial functions. Likewise, the Respondent makes no claim

that the Relators refused to provide any court with adequate funding. Further, the

Respondent makes no claim that he or any other judge issued an order appointing

or re-appointing any individual to the Director position pursuant to any court’s

inherent authority.   Rather, the Respondent makes spurious allegations that

Commissioners Court are seeking to hire a new Director from a pool of

“unqualified individuals whose only attraction may be their willingness to become

subservient factotums to the Commissioners.” See Respondents’ Reply to Petition

for Mandamus at pg. 7-8. The Order was issued sua sponte, without any notice,

                                                                            Page -12-
hearing or other due process.        Meanwhile, the Order is premised upon

administrative findings that are both erroneous and were established without any

fact finding process. Further, the Order seeks to compel action that goes far

beyond the Court’s jurisdiction concerning adequate court staffing and improperly

attempts to exercise supervisory control over the County Judge’s and

Commissioners Court’s authority to hire and fire County administrative

employees. As such, the Order was issued without any adequate basis or due

process and is an invalid, overreaching exercise of the district’s court’s inherent

authority. Consequently, the Order is unenforceable and void. Accordingly, it was

error for the three-Justice panel of this Court to deny the Relators’ petition for

mandamus relief. This error requires review and reversal by the full Court of

Appeals.    Therefore, Relators respectfully request rehearing and en banc

consideration.

2.    The Court’s three-Justice panel erroneously issued a memorandum
      opinion.

      A.     The three-Justice panel issued a memorandum opinion that fails
to advise the parties of reason for its decision.

      In original proceedings, Texas Rule of Appellate Procedure 47 is applicable

to an order or opinion by a court of appeals. See Tex. R. App. P. 52.8(d). Rule

47.4 provides as follows:

      If the issues are settled, the court should write a brief memorandum
      opinion no longer than necessary to advise the parties of the court's
                                                                          Page -13-
      decision and the basic reasons for it. An opinion may not be
      designated a memorandum opinion if the author of a concurrence or
      dissent opposes that designation. An opinion must be designated a
      memorandum opinion unless it does any of the following:

      (a)    establishes a new rule of law, alters or modifies an existing
             rule, or applies an existing rule to a novel fact situation likely to
             recur in future cases;

      (b)    involves issues of constitutional law or other legal issues
             important to the jurisprudence of Texas;

      (c)    criticizes existing law; or

      (d)    resolves an apparent conflict of authority.

      Tex. R App. Rule 47.4 (emphasis added).

The three-Justice panel’s opinion is two sentences long and fails to explain any

reasons for their decision to deny Relators’ Petition for Writ of Mandamus. As

such, the opinion fails to comport with the requirements of Texas Rules of

Appellate Procedure 47.4 and 52.8(d).             Accordingly, the issuance of a

memorandum opinion was inappropriate.

      B.     Memorandum Opinion inappropriate to dispose of issues
             presented by Relators’ petition.

      Texas Rule of Appellate Procedure 47.4 prescribes when a memorandum

opinion may be issued. As noted above, the Rule provides that a memorandum

opinion must not establish a new rule of law, alter or modify an existing rule, or

apply an existing rule to a novel fact situation likely to recur in future cases. See

id. R. 47.4(a). Further, the Rule provides that a memorandum opinion must not
                                                                                Page -14-
involve issues of constitutional law. See id. R. 47.4(b). The three-Justice panel,

meanwhile, issued a memorandum opinion that violates these prescriptions. It also

failed to explain any reasons for the panel’s decision. Accordingly, Relators are

now compelled to request rehearing and en banc consideration.

      As explained above, the established rules of law provide that the Respondent

could not invoke a district court’s supervisory or inherent jurisdiction over the

Galveston County Commissioners Court without initiating a lawsuit, and could not

issue his ex parte Order without affording the Relators procedural due process

including notice, hearing, and a fact finding process that was conducted fairly and

without bias. See Matter of El Paso County Courthouse, 765 S.W.2d at 882; Dist.

Judges of 188th Judicial Dist., 657 S.W.2d at 910. It is undisputed that the

Respondent issued his Order without initiating a lawsuit, providing the Relators

any notice, or conducting any hearing.     Nevertheless, the thee-Justice panel’s

memorandum opinion denied the Relator’s petition for mandamus relief vacating

the Order.   As such, the three-Justice panel’s decision alters or modifies the

existing rules of law regarding the scope of district court’s inherent and

supervisory jurisdiction, and does so without discussion.        Accordingly, the

issuance of a memorandum opinion was inappropriate.

      The panel’s decision also involved a novel fact situation likely to recur in

future cases. As explained more thoroughly in the Relators’ Petition for Writ of

                                                                          Page -15-
Mandamus and supporting reply brief, there are statutes authorizing county courts

at law and district courts in certain counties to establish a court administration

system, however, they are inapplicable to Galveston County. See Relators’ Reply

Supporting Their Petition for Writ of Mandamus at pgs. 11- 18 (discussing Tex.

Gov’t Code Chapters74-75). Further, Relators maintain that none of the elected

judges in Galveston County obtained approval to appoint the County’s Justice

Administration Department’s Directors under Chapter 151 of the Local

Government Code, which generally regulates the process by which elected district,

county and precinct officers may appoint deputies, assistants and clerks and other

employees that are required in the performance of such officer’s duties. See id. at

pgs. 11-20. As such, this original proceeding involves issues regarding whether

district courts possess the constitutional authority to unilaterally decree that

employees of non-elective county offices established to support the administration

of justice are court personnel and/or that such offices are part of the judiciary. The

three-Justice’s panel decision left the Respondent’s ex parte Order in place,

without addressing why they determined the Relators were not entitled to

mandamus relief. As such, the same issues are likely to recur in a future cases,

including ones related to the Respondent’s potential efforts to enforce the terms of

his Order or to challenge the authority of the Galveston County Commissioners

Court to exercise control over the County’s Justice Administration Department.

                                                                             Page -16-
See e.g., Respondent’s Motion for Emergency Order Under T.R.A.P. 52.10(b).

More generally, such issues are also likely to recur in any future cases where

district judges to challenge the authority of commissioners courts to terminate or

appoint county employees who have been assigned to support court functions.

Accordingly, the issuance of a memorandum opinion was inappropriate.

      The three-Justice panel’s decision also involves issues of constitutional law.

Relators’ Petition seeks mandamus directing the Respondent to vacate his Order

because the Respondent lacked jurisdiction to exercise a district court’s inherent or

supervisory authority under the Texas Constitution, and; therefore, the Order is

void. Accordingly, this original proceeding clearly involves issues regarding the

separation of powers under Article II, Section 1 and district court jurisdiction

under Article V, Section 8 of the Texas Constitution. Nevertheless, the panel

issued a memorandum opinion that did not acknowledge the existence of any

constitutional issues or provide any reasons to support their decision. Accordingly,

the issuance of a memorandum opinion was inappropriate.

      For the above explained reasons, the three-Justice panel’s opinion fails to

comport with the requirements of Texas Rules of Appellate Procedure 47.4 and

52.8(d). This error requires review and reversal by the full Court of Appeals.

Therefore, Relators respectfully request rehearing and en banc consideration.



                                                                            Page -17-
                                     IV.
                                   PRAYER

      A three-Justice panel of this Court issued a memorandum opinion denying

Relators’ Petition for Writ of Mandamus.     This decision was erroneous. The

issuance of a memorandum opinion was also improper.         These errors require

review. As such, Relators respectfully request rehearing.         Further, Relators

respectfully requests that a majority of this court en banc grant this motion for

reconsideration, and that the case be resubmitted to the court for en banc review

and disposition.

                                     Respectfully submitted,

                                     /s/ James P. Allison
                                     James P. Allison
                                     SBN: 01090000
                                     j.allison@allison-bass.com

                                     J. Eric Magee
                                     SBN: 24007585
                                     e.magee@allison-bass.com

                                     Phillip Ledbetter
                                     SBN: 24041316
                                     p.ledbetter@allison-bass.com

                                     ALLISON, BASS & MAGEE, L.L.P.
                                     A.O. Watson House
                                     402 W. 12th Street
                                     Austin, Texas 78701
                                     (512) 482-0701 telephone
                                     (512) 480-0902 facsimile


                                                                           Page -18-
                    CERTIFICATE OF COMPLIANCE


       I certify that this computer-generated motion for rehearing and en banc
reconsideration in the Court of Appeals contains 3,719 which is less than 4,500
words and complies with TEX. R. APP. P 9.4.


                                          /s/ James P. Allison
                                          James P. Allison




                                                                       Page -19-
                           CERTIFICATE OF SERVICE

      I certify that a copy of Relators’ Motion for Rehearing and En Banc
Reconsideration was served via e-service, certified mail, return receipt requested,
facsimile, and/or electronically on this 19th day of February, 2015, to the
following:

Mark W. Stevens
Attorney at Law
SBN: 19184300
P.O. Box 8118
Galveston, TX 77553
(409) 765-6306 telephone
(409) 765-6469 facsimile
markwandstev@sbcglobal.net

Attorney for Respondent,
Hon. Lonnie Cox




                                            /s/ James P. Allison




                                                                          Page -20-